Citation Nr: 0205931	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  97-33 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:  Disabled American Veterans 



INTRODUCTION

The veteran had active duty from April 1974 to June 1989. 
This matter comes on appeal from a decision by the Phoenix, 
Arizona, VA Regional Office (RO).



FINDINGS OF FACT

1.  The RO denied the veteran's claim of service connection 
for bilateral hearing loss in October 1989.  

2.  The additional evidence relating to the claim of service 
connection for bilateral hearing loss that was received into 
the record after the October 1989 RO decision bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.   

3.  A bilateral hearing loss for VA compensation purposes is 
not demonstrated.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted to reopen the 
veteran's previously denied claim of service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, VA examination reports and VA 
outpatient treatment records. Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with his 
claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought. The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


Legal Criteria

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

With respect to claim for service connection for hearing 
loss, the Court of Appeals for Veterans Claims (Court) has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385 
(1999), discussed below, then operates to establish when a 
hearing loss can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by the 
Department of Veterans Affairs (VA), impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).


Analysis

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was originally denied in an October 
1989 rating decision on the basis that the evidence did not 
show that this condition was incurred in service.  The 
veteran was informed of that decision in a letter dated in 
November 1989.  He did not file a notice of disagreement as 
to that determination.  The rating decision therefore became 
final based upon the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2001).  However, a claim will be reopened if new and 
material evidence has been submitted since the last decision 
denying the claim on any basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a), 20.1105 (2001); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The veteran original claim for service connection for 
bilateral hearing loss was denied in October 1989 based on 
service medical records and the report of an August 1989 VA 
examination which failed to show a hearing loss disability. 
Records obtained subsequent to the October 1989 rating action 
include the reports of VA examinations conducted in August 
1997 and October 2000. As these examination reports bear 
directly and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and are 
so significant that they must be considered in order to 
fairly decide the merits of the claim, they are new and 
material and serve to reopen the veteran's claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). 

A review of the post-service VA examinations accorded to the 
veteran in August 1989, August 1997, and October 2000 show 
that he does have hearing loss as defined by the Court in 
Hensley. The decibel thresholds in the range of 1000 to 4000 
Hertz recorded during these examinations, however, did not 
meet the minimum to be considered a "disability" under the 
provisions of 38 C.F.R. § 3.385. For example, at the time of 
the most recent examination in October 2000, decibel 
thresholds ranged from 15 to 25 in the right ear and from 15 
to 30 in the left ear. The sole 30 decibel threshold was at 
4000 Hertz. The average decibel threshold was 21, 
bilaterally. Speech recognition was 96 percent correct in the 
right ear and 100 percent in the left ear. 

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. § 1110; see also 38 C.F.R. § 3.303(a) 
"Disability" means a current disability shown by competent 
medical evidence to presently exist at the time of the award 
of service connection. Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997). 
In the present case, the record fails to demonstrate that the 
veteran has a bilateral hearing loss disability for which 
service connection can be awarded. Consequently, his appeal 
as to this matter must be denied. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.385; 
Hensley.




ORDER

Service connection for bilateral hearing loss is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

